Citation Nr: 9911206	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  98-19 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1971 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 


REMAND

In April 1975 the Board denied the veteran's claim for 
entitlement to service connection for a psychiatric disorder.  
The basis for the denial was that the veteran's service 
medical records showed no evidence of an acquired psychiatric 
disease in service and that he had a personality disorder at 
the time of service separation for which service connection 
was not warranted.  Thereafter, the RO denied the veteran's 
application to reopen his claim based upon the lack of new 
and material evidence.  Although at the veteran's 
videoconference hearing in March 1999 there was reference to 
a 1981 rating decision as if such were the last final denial 
of record, further review of the file reflects that the last 
final (unappealed) rating decision on the issue of service 
connection for a psychiatric disorder was that of February 
1996. It was followed by a rating decision of May 1998 from 
which this appeal was taken.  Thus, the question is whether 
new and material evidence has been submitted since the 
unappealed February 1996 rating decision.

At the March 1999 videoconference hearing, held in lieu of an 
in-person Travel Board hearing, the veteran testified that he 
had been hospitalized at a VA psychiatric facility for over 
30 days, for schizophrenia, during the first year after his 
service discharge.  Hearing Transcript (T.) 4.  The veteran 
also testified that he believed his military 201 file 
contains evidence favorable to his claim and he requested 
that a copy of that file be obtained.  T. 22, 27.  



In order to reopen a previously denied claim, there must be 
new and material evidence presented or secured since the last 
final disallowance, and the evidence must tend to prove the 
merits of the claim as to each essential element that was a 
specified basis for the last final disallowance of the claim.  
Evans v. Brown, 
9 Vet.App. 273 (1996).  

Additionally, in regard to "new and material evidence," it 
is noted the United States Court of Appeals for the Federal 
Circuit has held that the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Veterans Court) erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
The Federal Circuit held that the Veterans Court 
impermissibly ignored the definition of "material evidence" 
adopted by the Department in 38 C.F.R. § 3.156 and without 
sufficient justification or explanation, rewrote the 
regulation to require that "there must be a reasonable 
possibility that new evidence, when viewed in the context of 
all the evidence both old and new, would change the 
outcome."  See, Colvin.  The Federal Circuit held invalid 
the Colvin test for materiality as it was more restrictive 
than 38 C.F.R. § 3.156(a).  See Hodge v. West, 155 F.3d 1356, 
1363-64 (Fed. Cir. 1998).  

Now, with regard to petitions to reopen previously and 
finally disallowed claims, a three step analysis must be 
conducted.  Winters v. West, __ Vet. App. __, No. 07-2180, 
slip op. at 4 (Feb. 17, 1999)(explaining the holding in 
Elkins v. West, __Vet. App. __, No. 97-1534 (Feb. 17, 1999)).  
First, it must be determined whether the appellant has 
submitted new and material evidence under 38 C.F.R. 
§ 3.156(a).  If it is determined that the submitted evidence 
is not new and material, then the claim cannot be reopened.  
Second, if new and material evidence has been presented, then 
immediately upon reopening the claim, it must be determined 
whether, based on all the evidence of record in support of 
the claim, presuming the credibility, see Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well-grounded, the claim may be evaluated on the merits but 
only after ensuring that the VA's duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Winters and 
Elkins, both supra; see also Manio v. Derwinski, 1 Vet. App. 
140 145-46 (1991).

Although the RO has already obtained early post-service VA 
hospital records, it does not appear that a specific request 
was made for any records of hospitalization during the 
initial post-service year as claimed by the veteran.  
Moreover, since he has argued that his military 201 file 
contains information helpful to his claim, such should be 
obtained.  Finally, based on the veteran's statements over 
the years as to events in service, it appears that there may 
be additional service medical records relevant to his claim.  
Since the only VA request for such records was in 1974, an 
attempt to obtain any additional records is warranted.  

Thus, the case is REMANDED to the RO for the following 
development:

1.  The veteran should be permitted to 
submit or identify any additional 
evidence, particularly medical evidence, 
that he had an chronic, acquired 
psychiatric disorder such as 
schizophrenia within the initial year 
after service or that such a disorder is 
otherwise related to service.  The RO 
should obtain any evidence identified. 

2.  The RO should try to obtain any 
medical records showing that the veteran 
was hospitalized (reportedly for more 
than 30 days) at the VA's Fort Roots 
hospital in North Little Rock, Arkansas, 
for psychiatric problems during the first 
year after his discharge from service.  
(The earliest hospital report currently 
on file is for December 1973, when he was 
hospitalized for only a few hours for 
substance abuse.)

3.  The RO should attempt to obtain the 
veteran's military 201 file, a copy of 
his DD Form 214, and any service 
personnel or administrative records that 
refer to his mental status or the reason 
for his separation from service.  The RO 
also should try to obtain any service 
department psychiatric treatment, 
evaluation or hospitalization records 
that may not have been filed with the 
service medical records provided to the 
VA in 1974.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The RO is asked to apply the 
legal precedent set forth in Hodge, 
Winters, and Elkins, supra.  

5.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


